PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Abdul-Ali, Gregory
Application No. 15/852,545
Filed: 14 Mar 2018
For: PORTABLE OVERNIGHT DEGREASING SYSTEM AND METHOD OF USE
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed January 25, 2020. This is also a decision on the feeless petition under 37 CFR 1.181 filed January 25, 2020, to withdraw the holding of abandonment due to non-receipt of an Office communication.

On September 3, 2020, the Office mailed a Notice to File Corrected Application Papers, which gave applicant two months from the date of the Notice within which to reply to avoid abandonment.  Extensions of time up to an additional two months were permitted under 37 CFR 1.136(a). In the absence of a timely and proper reply, the application became abandoned on November 4, 2020. On January 21, 2021, the Office issued a Notice of Abandonment.

Consideration of Petition to Withdraw Holding of Abandonment

Applicant asserts he did not receive the Notice to File Corrected Application Papers mailed on September 3, 2020. Applicant explains that he has experience a disruption in the mail service due to the USPS’s increased volume and limited employee availability since the COVID-19 outbreak. 

A review of the written record indicates no irregularity in the mailing of the Notice to File Corrected Application Papers and in the absence of any irregularity, there is a strong presumption the Notice was properly mailed to the applicant at the correspondence address of record with the USPTO. This presumption may be overcome by a showing the Notice to File Corrected Application Papers was not in fact received.  If an allegation that an Office communication was never received is adequately supported by an applicant on petition, the Office may grant the petition to withdraw the holding of abandonment and re-mail the Office action.

Section 711.03(c)(I)(A)(2) of the Manual for Patent Examining Procedure provides the following guidance for a pro se applicant (i.e. without assistance of a patent practitioner) to establish non-receipt of Office action or Notice.

When the petitioner is a pro se applicant, the Office understands the petitioner may not have developed a formal docket record system for tracking correspondence. Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter. 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received.

The Office has reviewed applicant’s petition, but finds applicant’s showing is insufficient to warrant withdrawal of the holding of abandonment. Applicant has not submitted the necessary evidence and statements as indicated above to establish non-receipt of the Notice to File Corrected Application Papers mailed on September 3, 2020. 

The Office acknowledges receipt of the response to the Notice to File Corrected Application Papers on January 9, 2020. Unfortunately, the Office received the reply outside of the maximum period for response to the Notice to File Corrected Application Papers mailed on September 3, 2020. Therefore, the application is abandoned for failure to file a timely and proper reply to the Notice to File Corrected Application Papers of September 3, 2020. For this reason, withdrawal of the holding of abandonment is unwarranted. The petition fee will not be refunded as it is a requirement for consideration of the petition to revive under 37 CFR 1.137(a).

In view of the above, the petition to withdraw holding of abandonment is DISMISSED.


Consideration of Petition to Revive the Application

With the present petition to revive the application under 37 CFR 1.137(a), applicant paid a $525 petition fee and made a proper statement of unintentional delay. Additionally, applicant previously submitted the required reply on January 9, 2020.  Accordingly, applicant has met meets the requirements for revival of the application abandoned unintentionally.

The petition to revive under 37 CFR 1.137(a) is GRANTED.

This application is being forwarded to the Office of Data Management.

Telephone inquiries should be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET